

116 HRES 449 IH: Expressing support for a genuinely democratic repeat mayoral election in Istanbul, Turkey.
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 449IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mr. Keating (for himself and Mr. Wilson of South Carolina) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing support for a genuinely democratic repeat mayoral election in Istanbul, Turkey.
	
 Whereas, on March 31, 2019, the Republic of Turkey held local elections across each of its 81 provinces;
 Whereas this local election cycle included the election of 30 metropolitan and 1,351 district municipal mayors as well as 1,251 provincial and 20,500 municipal councilors;
 Whereas more than 57,000,000 Turkish citizens were registered to vote and turnout was high with just under 85 percent of registered voters casting their vote;
 Whereas this election was the first to be held since the country transitioned from a parliamentary to a Presidential system;
 Whereas following the release of electoral results indicating a victory by a candidate from the opposition Republican People’s Party, the ruling Justice and Development Party (AKP) alleged that electoral irregularities invalidated the results of the election;
 Whereas, on May 7, 2019, the Turkish Supreme Election Council announced its decision to invalidate the results of the Istanbul mayoral election, citing irregularities in the administration of the polling stations, even though the results of the Istanbul district and provincial council elections, which the AKP won, will stand;
 Whereas a repeat election for Istanbul mayor has been called for June 23, 2019; Whereas these developments contributed to a perception that the invalidation was politically motivated; and
 Whereas such perceptions, regardless of their accuracy, can erode public confidence in electoral institutions: Now, therefore, be it
	
 That the House of Representatives recognizes that— (1)the peaceful change of government through legitimate elections is a hallmark of democracy;
 (2)the United States national security benefits from alliances with strong, resilient democracies; (3)to restore confidence in democratic electoral institutions, Turkey’s government, political, and electoral leaders should make every effort to ensure that the conduct of the June 23 repeat election complies with Turkish law and meets or exceeds Turkey’s commitments as a participating state of the Organization for Security and Cooperation in Europe (OSCE) and international standards for a fair, transparent, and competitive process;
 (4)to enhance confidence and transparency, credible, nonpartisan Turkish and international observers should be invited and supported to monitor electoral processes; and
 (5)in keeping with mutual OSCE commitments, the United States should continue to support the strengthening of democracy and human rights in Turkey, including elections that inspire public trust and reflect the will of voters.
			